Title: From Alexander Hamilton to Timothy Taylor, 23 October 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York October 23. 1799
          
          The reason which you assign for your being at Danbury is satisfactory. It would have prevented any observation on the subject, if, as was proper, you had beforehand mentioned to me the situation. to me—
          I cannot conceive how my letter of the 5th. which was on that day sent to the Post Office was delayed to the 12th. If you can throw any light on this delay, it will oblige me.
          I was in hopes before this to have heard of the departure of your Regiment for Winter Quarters. The advanced period of the season renders every day of importance to the comfort of the men. You will be It will be agreeable to me to be informed in your next of the cause of the detention.
          It seems proper now to change the place of the Regimental Rendezvous—but to substitute Danbury, considering that the ultimate destination is New Jersey, would be to occasion — unnecessary marching and additional expence. I prefer Stamford Norwalk or Fairfield, the either of the two first as being more Southern rather than the last, if capable which I do not recollect, of affording adequate temporary accommodation. You will elect between them—
          With great consideration I am Sir &c
          Col Taylor
        